Citation Nr: 0303347	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-23 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for malignant melanoma 
claimed due to exposure to herbicide.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from April 1962 to April 1964.

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied entitlement to service 
connection for malignant melanoma as a result of exposure to 
herbicide.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran had requested a hearing; however, in April 2001, 
he withdrew that request.  

In May 2001, the Board remanded the case to the RO for 
additional development consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In that remand and in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999), 
the Board remanded a claim for benefits for the veteran's 
leukemic child, instructing the RO to issue a statement of 
the case (SOC) on the matter.  The Board notes that the RO 
issued an SOC on December 10, 2002; however, because no 
substantive appeal has yet been filed, the Board lacks 
jurisdiction to address that claim at this time.  


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange while serving in 
Vietnam.  

2.  The positive and negative medical opinions on the matter 
of service connection for malignant melanoma appear to be in 
approximate balance.




CONCLUSION OF LAW

It is at least as likely as not that malignant melanoma was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in Vietnam for 11 months and 10 days, 
according to his discharge certificate.  His service medical 
records (SMRs) do not reflect treatment for any pertinent 
condition.  

In March 1999, the veteran filed a claim for service 
connection for melanoma of the back.  He submitted a letter 
from his private physician, Stuart Kittay, M.D., who had this 
to say:

	[The veteran] has been my patient for most of 
the past year.  In July of 1998 I diagnosed and 
removed a melanoma from his back.  A copy of the 
biopsy is enclosed.  [The veteran] has a history 
of Agent Orange exposure while a soldier in 
Vietnam.  There have been many associations of 
various health effects related to this exposure.  
Malignant Melanoma is one of these deleterious 
health effects that has been associated.

Along with his claim, the veteran also submitted a copy of a 
VA report that states that there is some scientific evidence 
tending to link exposure to Agent Orange to various health 
problems, including inter alia skin cancer and malignant 
melanoma.  The report notes that the United States Military 
sprayed Agent Orange in Vietnam from 1962 to 1971.

The veteran underwent a VA general medical examination in 
April 1999 wherein the examiner noted a history of malignant 
melanoma with resection in September 1998.  No etiology of 
the skin cancer was offered.  

In January 2000, the RO denied the service connection claim 
on the basis of no competent evidence of a link between 
active service and skin cancer.  

In November 2000, the veteran submitted a short treatise from 
the American Academy of Dermatology, Inc. (AADI), which 
suggests that in addition to such risk factors as sun 
exposure, family history, or gender and hormonal factors, 
exposure to pesticides was also a possible risk factor for 
skin cancer.  The veteran also submitted copies of materials 
previously submitted in November 2000.   

In March 2001, the veteran reported that there was no cancer 
in his family history.  He submitted a letter from his cancer 
surgeon, Dr. Borruso, who reportedly had just learned that 
the veteran had been exposed to Agent Orange and wanted to 
offer some support for the letters already sent by Drs. 
Kittay and McDermott. 

In May 2001, the Board remanded the case for additional 
development.  A Veterans Claims Assistance Act of 2000 (VCAA) 
letter, a search for a letter from Dr. McDermott, and a VA 
medical opinion were requested.  

In a June 2001 letter, John McDermott, M.D., had this to say:

	While a soldier on duty in Vietnam, [the 
veteran] was exposed to Agent Orange.  It is my 
understanding that there is a causal relationship 
between exposure to Agent Orange and malignant 
melanoma and that it is equally likely as not 
that his exposure to Agent Orange brought about 
his malignant melanoma.  

In March 2002, the RO notified the veteran of the provisions 
of the VCAA and of what evidence the veteran must provide and 
what evidence VA would provide.  

In March 2002, the RO sought a VA medical opinion with a 
complete rationale for any opinion rendered.  Subsequently, a 
VA examiner reviewed the claims file and relevant medical 
history of the case.  The examiner had this to say:

	The issue is whether this is related to Agent 
Orange Exposure.  Review of the 2000 Veterans and 
Agent Orange manual reveals that malignant 
melanoma is NOT one of the presumptive health 
effects of dioxin exposure.  It is therefore less 
likely than not that his malignant melanoma and 
subsequent complications are due to service-
connected dioxin exposure.  

The veteran submitted additional news clippings concerning 
his and other veterans' efforts to win VA regulatory 
recognition for skin cancer victims.  He submitted portions 
of an abstract entitled "The History of Agent Orange Use In 
Vietnam An Historical Overview From The Veteran's 
Perspective".  The abstract notes that Agent Orange spray 
aircraft flew from Tan Son Nhut Air Base beginning in January 
1962.  Another article entitled "Agent Orange In Vietnam-An 
Overview" reflects that the herbicides used in Vietnam are 
known to be carcinogenic.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law 
and newly promulgated implementing regulations.

In essence, the veteran has been notified as to the laws and 
regulations governing service connection for skin cancer and 
service connection under Agent Orange regulations.  He has, 
by information letters, rating actions, an SOC and SSOC, been 
advised of the evidence considered in connection with his 
claim, and what evidence that is potentially probative or not 
probative of the claim.  38 C.F.R. § 3.159(b)(1), (e).  The 
RO has attempted to obtain, and has associated with the 
claims file, all pertinent service records, VA medical 
records, and the private medical records identified by the 
claimant.

The Board emphasizes that by letter dated in March 2002, the 
RO notified the veteran of the provisions of the VCAA and its 
potential impact on his claim, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of the appeal.  The veteran responded to the 
letter.  For the reasons set out above, the veteran will not 
be prejudiced as a result of the Board deciding the claim at 
this time.  

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct service connection" may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  Each disabling 
condition shown by SMRs, or for which the veteran seeks 
service connection, must be considered on the basis of the 
places, types, and circumstances of his service as shown be 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  "Direct 
service connection" may be granted for any disease not 
diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

There is no requirement that a disorder must be chronic as a 
condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 U.S.C.A. § 1112 and at 38 C.F.R. §§ 3.307 and 3.309 are 
accorded special consideration for service connection if 
manifested to a degree of 10 percent within a year of 
discharge.  In this case, the veteran claims service 
connection for malignant melanoma, which is a malignant tumor 
and therefore is a "chronic disease" as defined at 
38 C.F.R. § 3.309; however, this disease was not manifested 
until July 1998, which is over 34 years after the veteran's 
discharge from active service.  Thus, the provisions for 
presumptive service connection for chronic disease found at 
38 C.F.R. § 3.309(a) cannot apply.  

VA statute and regulations contain special provisions for 
service connection for those veterans who were exposed to 
herbicides during active service.  38 U.S.C.A. § 1116 (West 
1991 and Supp. 2002); 38 C.F.R. § 3.309(e) (2002).  The 
specified diseases associated with herbicides are: chloracne 
and other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and certain soft tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (2002).  Malignant melanoma is not found among the 
statutorily enumerated diseases for which presumptive service 
connection is available for veterans exposed to herbicide 
agents during active service.  Thus, the only remaining 
avenue for service connection in this case is the "direct 
service connection" approach set forth by the Federal 
Circuit Court of Appeals (Fed. Cir.) in Combee, supra.  

The Board notes that for purposes of establishing service 
connection for a disability or death resulting from exposure 
to a herbicide agent, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West Supp. 
2002).  

In this case, the veteran served in Vietnam during the 
delimiting dates and there is no affirmative evidence to 
establish that the veteran was not exposed to an herbicide 
agent.  The Board finds therefore that the veteran was 
exposed to herbicide agents during active service.  

The veteran has submitted competent medical evidence of a 
causal connection between herbicide exposure during active 
service and the subsequent onset of malignant melanoma, 
albeit more than 34 years after the last possible exposure to 
herbicide during active service.  On the other hand, a VA 
health professional has opined that it is less than "at 
least as likely as not" that malignant melanoma was caused 
by exposure to herbicide during active service.  The Board 
must weigh the affirmative evidence against the negative 
evidence to determine whether the evidence preponderates 
against the claim.  

Dr. Kittay informed us that Agent Orange "has been 
associated" with malignant melanoma.  This appears to agree 
with the VA report in the claims file that notes that there 
is scientific evidence tending to link the two and it also 
agrees with the AADI report that reflects a link between the 
two.  The Board notes at this point, however, that 
establishing a statistically significant correlation, as the 
studies appear to have done, does not compel the conclusion 
that it is "at least as likely as not" that a particular 
case of malignant melanoma was caused by exposure to 
herbicide.  

Dr. McDermott offered an "equally likely as not" opinion 
that the veteran's malignant melanoma is related to his 
exposure to Agent Orange.  Dr. McDermott's opinion comports 
with the previously mentioned scientific evidence correlating 
Agent Orange with increased rates of skin cancer; however, 
the Board notes that Dr. McDermott has leapt far beyond the 
established evidence in finding that Agent Orange is 
"equally likely as not" to be the causative factor in this 
case.  Dr. McDermott did not offer any rationale to explain 
the conclusion reached, such as citing any evidence that the 
incident rate of malignant melanoma in Agent Orange exposed 
veterans is significantly higher than the incident rate of 
malignant melanoma in the general population.  Thus, the 
Board will remain skeptical of this medical opinion.  

Finally, Dr. Borruso offers support for Dr. McDermott.  The 
Board deems therefore that Dr. Borruso feels that the 
veteran's malignant melanoma might be related to Agent Orange 
exposure.  

On the other hand, the only medical opinion that argues 
against service connection is that of a VA health 
professional who reasoned that because malignant melanoma was 
not on VA's list of presumptive effects of Agent Orange, it 
was therefore unlikely be a causative factor.  The health 
professional offered no other rationale.  The Board notes 
that this rationale is tautological in that had malignant 
melanoma appeared on VA's list of diseases for which service 
connection may be presumed, the Board would not have needed 
to ask an expert.  The Board specifically asked for a 
complete rationale.  

38 U.S.C.A. § 5107 (West Supp. 2002) states, "The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant." 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2002).  

The positive medical opinion appears to be speculative; 
however, the sole negative VA medical opinion is not very 
compelling and does not preponderate against the claim.  
Because the positive and negative evidence appears to be in 
approximate balance, a reasonable doubt has arisen regarding 
service origin that must be resolved in favor of the 
claimant.  The Board will therefore grant service connection 
for malignant melanoma.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  






ORDER

Service connection for malignant melanoma is granted.  



____________________________________________
	J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

